                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                        Case No. 13-56772

NINA TALISON,                                                 Chapter 13

                  Debtor.                                     Judge Thomas J. Tucker
______________________________/

                     ORDER DISAPPROVING POST-CONFIRMATION
                               PLAN MODIFICATION

         On February 28, 2019, the Debtor filed a document entitled “Chapter 13

Post-Confirmation Plan Modification For Debtor to Remit Funds Post-Expiration and for the

Chapter 13 Trustee to be Allowed to Use Funds Received Post-Expiration” (Docket # 140, the

“Plan Modification”). The Debtor proposes in the Plan Modification that:

                a)    That Debtor remit $2,219 to the Chapter 13 Trustee to be
                      reflected on the Trustee's records by or before April 4, 2019;
                      and

                b)    The Chapter 13 Trustee be allowed to use the post-expiration
                      funds already on hand [“$3,763.17] plus the additional funds
                      to be remitted by the Debtor post-expiration to complete
                      Debtor’s obligations under the Plan.

(Plan Modification at 2 ¶ 8.)

         The Court concludes that the approval of this proposed plan modification is

impermissible, because the plan as modified would exceed the five-year limit in 11 U.S.C.

§ 1329(c). For this reason, the Court cannot approve the Plan Modification. See, e.g., In re

Powell, 583 B.R. 695, 696 (Bankr. E.D. Mich. 2018); In re Jacobs, 263 B.R. 39, 49-50 (Bankr.

N.D.N.Y. 2001); In re DeBerry, 183 B.R. 716, 717-18 (Bankr. M.D.N.C. 1995); In re Cutillo,

181 B.R. 13, 16 (Bankr. N.D.N.Y. 1995).




   13-56772-tjt      Doc 141    Filed 03/04/19     Entered 03/04/19 12:43:52           Page 1 of 2
       Section 1329(c) provides:

               (c) A plan modified under this section may not provide for
               payments over a period that expires after the applicable
               commitment period under section 1325(b)(1)(B) after the time that
               the first payment under the original confirmed plan was due, unless
               the court, for cause, approves a longer period, but the court may
               not approve a period that expires after five years after such
               time.

11 U.S.C. § 1329(c) (emphasis added).

       The proposed order would modify the Debtor’s confirmed Chapter 13 Plan by, among

other things, requiring the Trustee to apply funds paid and to be paid by the Debtor to the Trustee

after the 60-month expiration of the confirmed Plan, in violation of 11 U.S.C. § 1329(c). The

Debtor’s 60-month plan was confirmed on December 11, 2013 (Docket ## 7, 31). So the date

that is 60 months after the first post-confirmation plan payment became due (January 11, 2014 at

the latest), was January 11, 2019 at the latest. The proposed Plan Modification cannot be

approved, because the Debtor’s 60-month confirmed Plan in this case expired on January 11,

2019, at the latest. Under § 1329(c), the Court cannot approve any plan modification in this case

that provides for payments by the Debtor after January 11 2019, at the latest.

       For these reasons, the Court must disapprove the Plan Modification.

       Accordingly,

       IT IS ORDERED that the Plan Modification (Docket # 140) is disapproved.



Signed on March 4, 2019




                                                 2



  13-56772-tjt     Doc 141     Filed 03/04/19        Entered 03/04/19 12:43:52     Page 2 of 2
